Citation Nr: 0429876	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  99-17 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, to include degenerative arthritis.

2.  Entitlement to service connection for a left hip 
disorder, to include degenerative arthritis.

3.  Entitlement to service connection for a left knee 
disorder, to include degenerative arthritis.

4.  Entitlement to service connection for shortening of the 
right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to December 
1945.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

In a Decision dated in November 2000, the Board reopened the 
veteran's previously denied claims and remanded the case to 
the RO for additional development.  The RO completed the 
additional development to the extent deemed possible and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional comment in 
his behalf in September 2004.

The veteran's case has been advanced on the Board's docket 
pursuant to the provisions of 38 C.F.R. § 20.900(c) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

In the November 2000 Remand, the Board requested a physical 
examination and a medical opinion on whether the veteran's 
claimed disorders were related to his active service.  The 
October 2001 examination report reflects that the examiner 
opined that the veteran's degenerative arthritis of the back 
and the shortening of the right lower extremity were not 
related to his military service.  The report also reflects 
that the examiner twice repeated that "the degenerative 
arthritis is not related to service" but without specifying 
what part of the body he was addressing.  Further, as 
concerns the basis for the examiner's opinion, the Board is 
uncertain of the meaning of the examiner's statement, "with 
x-rays that are above normal and lacking of the normal 
degeneration noted in these joints."  Thus, the Board deems 
clarification to be indicated.

The Board also notes the January 1945 orthopedic consult and 
lumbar spine x-rays in the service medical records.  The 
consult referenced the x-ray, which showed what appeared to 
be an old compression fracture at L-1, and diagnosed, a 
simple fracture, incomplete (compression type), vertebra L-1, 
old, s1ight.  This was held to have existed prior to 
induction (EPTI).  Also noted were a deformity of trunk, 
scoliosis, level of L1, right convexity, mild, probably 
secondary to first diagnosis.  

The medical entries associated with these findings note a 
pre-service history of having been struck in the back with a 
swing and a period of being in a "body cast" for about 6 
weeks.  The veteran complained of low back pain on activity.  
He was recommended for lighter duty after evaluation in early 
1945.  

Thus, it is suggested that the veteran had pre-existing 
vertebral pathology when he was inducted.  There remains a 
question of whether there was additional superimposed 
pathology, to include scoliosis as a result of service.  This 
is not answered by the recent medical findings.  Moreover, it 
is noted that service connected is in effect for residual 
scarring of the left knee, apparently secondary to a missile 
injury.  No reference is made to this in the exam, nor is it 
clear whether it was considered in the rendering of the 
opinion noted above.  

Accordingly, the case is REMANDED for the following:

1.  The RO should arrange for a 
comprehensive medical review of the case 
file by the examiner who conducted the 
October 2001 examination.  For the 
purposes of this review, it is noted 
that there is pre-service vertebral 
pathology.  As such, request the 
reviewer to render an opinion as to 
whether any pre-existing back disorder 
increased in severity during the 
veteran's active military service.  If 
so, request the examiner to render an 
opinion as to whether any increase in 
severity was clearly and mistakably 
(probability of 80 percent or more) due 
to the natural progression of any pre-
existing back disorder or disease.  If 
the reviewer opines that the veteran 
clearly and unmistakably had a pre-
existing back disorder, that it 
increased in severity during the 
veteran's active military service, and 
that the increase was not clearly and 
unmistakably due to any natural 
progression of the pre-existing back 
disorder, request the examiner to opine 
whether it is at least as likely as not 
(probability of at least 50 percent) 
that the degenerative arthritis of the 
veteran's left hip, left knee, and 
shortening of the right lower extremity, 
is related to any increase in severity 
of a pre-existing back disorder caused 
by his active service.  Further, the 
examiner should indicate whether the 
scoliosis noted during service is 
superimposed pathology that had its 
onset as a result of the events or 
occurrences in service, or whether it 
was part of the pre-service pathology.  
With regard to the left knee, the 
opinion should include whether the in-
service injury is implicated in any 
arthritis present in that knee.

2.  As part of the medical review, the 
RO should also request the examiner to 
please clarify and expand his 
explanation for the basis for his 
opinion that the veteran's degenerative 
arthritis and shortening of the right 
lower extremity are not related to his 
service.  If the examiner who conducted 
the October 2001 examination is no 
longer available, the RO should arrange 
for an appropriate review by another 
examiner.  If it is determined that 
additional examination is in order, such 
examination should be scheduled.

3.  After all of the above is completed, 
the RO shall review all of the evidence 
obtained since the last supplemental 
statement of the case (SSOC) in light of 
all the other evidence of record.  To 
the extent that any benefit sought on 
appeal remains denied, issue the veteran 
a SSOC and, if all is in order, return 
the case to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




